Citation Nr: 0217370	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-05 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral foot disability.

(The issue of entitlement to service connection for a skin 
disability will be the subject of a separate decision of the 
Board issued at a future date.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The Board is undertaking additional development of the issue 
of service connection for a skin disability pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  By rating action in August 1986, the RO denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss, for a back disability, and for 
bilateral foot disability.

2.  The RO notified the veteran of the August 1986 decision 
and his appellate rights by letter in September 1986, and 
the veteran did not appeal that decision.

3.  Evidence received since the RO's decision in August 1986 
is cumulative or duplicative of that on file at the time of 
the August 1986 decision or is not so significant, by itself 
or in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claims of entitlement to service connection for 
bilateral hearing loss, for a back disability, and for 
bilateral foot disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
back disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

3.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
bilateral foot disability.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his/her claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. § 
5103A (West Supp. 2002).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  This new law also 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist and does not 
require an automatic remand of a claim that was previously 
adjudicated by the Board or the RO and had become final.  
This is true because, as it pertains to the duty to assist 
provisions, the new law specifically provides that 
"[n]othing in this section shall be construed to required 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured . . . ." 38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) which was 
effective August 29, 2001.  The amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
VA has stated that "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

An October 2001 letter from the RO, the January 2001 rating 
action, and an April 2002 statement of the case, informed 
the veteran of the information and evidence needed to 
support his claims, the applicable law, and the development 
responsibilities and activities of the VA and the veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hence, 
the VA's notification requirements have been met, and the VA 
has no outstanding duty to inform.

The Board notes that veteran has submitted additional VA and 
private medical records.  The veteran has not identified any 
outstanding available evidence necessary to substantiate his 
claims.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the 
VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify and 
assist the veteran in this case.  Further development and 
further expending of VA resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the matters before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110 (West Supp. 2002).  

Regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  
Absent appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.1103 (2002).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The veteran was denied service connection for bilateral 
hearing loss, for a back disability, and for bilateral foot 
disability in an August 1986 rating decision.  The veteran 
was informed of this decision and his appellate rights by 
letter in September 1986.  The veteran did not appeal the 
August 1986 decision.  Accordingly, that determination is 
final.  38 U.S.C.A. § 7105.  In December 2000, the veteran 
requested that his claim for service connection for 
bilateral hearing loss be reopened.  In September 2001 the 
veteran requested that his claim for service connection for 
a back disorder and his claim for service connection for a 
bilateral foot disorder be reopened.

Evidence on file at the time of the RO's August 1986 
decision consisted of the veteran's service medical records, 
records from a private physician, and a July 1986 VA 
examination report.

The veteran's July 1967 entrance examination report 
indicates that on audiometric examination the veteran had 
normal hearing in the right ear and that he had hearing loss 
in the left ear.  On his Report of Medical History in July 
1967 the veteran reported that he had localized discomfort 
of the lumbar area, without radiation.  The service medical 
records note that the veteran complained of a sore back in 
July 1967.  The veteran was treated with heat and massage.  
The veteran complained of pain and weakness in the ankles in 
July 1967.  He was given and ace wrap and returned to duty.  
In August 1967 the veteran complained of bilateral ankle 
pain.  The veteran was prescribed hot water soaks, massage 
and ace bandages.  An October 1967 record indicates that the 
veteran had bilateral heel strain.  The veteran was given 
inserts for his shoes.  In March 1998 the veteran was 
prescribed hot soaks for both feet (record does not reveal 
what symptoms the veteran had at that time).  On his 
February 1969 Report of Medical History, the veteran noted 
that he had experienced foot trouble and hearing loss during 
service.  Examination for separation from service, performed 
in February 1969, revealed no disability of the ears, back 
or feet.  

April 1968 and May 1970 records from a private physician 
indicate that the veteran was treated for a fractured ankle 
in November and December 1967.

On VA audiometric examination in June 1986 the veteran was 
shown to have hearing loss in both ears.  On VA ear, nose 
and throat examination in June 1986 the veteran indicated 
that onset of hearing loss began 10 years previously.  The 
impression was mixed bilateral hearing loss, possible 
osteosclerosis.

At a VA examination in July 1986 the veteran gave a history 
of trouble with his feet during basic training and reported 
that he was eventually given arch supports.  The veteran 
stated that he had no trouble with his back during service, 
but that he did hurt his back in an automobile accident 
before service.  The veteran reported that he had no 
treatment for any hearing problems while in service.  He 
stated that his hearing had slowly been getting worse during 
the past four to five years.  Examination revealed the 
veteran to have flatness of the lumbosacral spine.  There 
was some fist percussion tenderness over the lumbosacral 
joint.  There was some limitation of motion of the 
lumbosacral spine.  Examination of the feet revealed 
moderate pes cavus with high arches of both feet.  There 
were some callosities on the head of the plantar surface of 
the right foot at the level of the head of the first 
metatarsal, and the fourth and fifth metatarsals.  There was 
also callosity on the medial side of the great toe.  
Inspection of the left foot revealed that the veteran also 
had a pes cavus.  There were callosities on the great toe 
over the head of the first metacarpal and on the medial side 
of the great toe of the left foot.  There were  callosities 
over the head of the fourth and fifth metacarpals.  The 
diagnoses included lumbosacral strain and bilateral pes 
cavus, with callosities.  

Based on the above evidence, the RO denied the veteran's 
service connection claims in the August 1986 rating 
decision.  The RO found that the veteran's back and hearing 
loss conditions had existed prior to service and were not 
aggravated by service.  The RO also found that the veteran's 
bilateral foot disability was developmental in nature and 
not subject to service connection.

Evidence added to the record since the RO's August 1986 
decision includes a February 1987 VA outpatient record that 
indicates that the veteran had decreased auditory acuity of 
unknown etiology.  An April 1987 VA ear, nose, throat 
examination indicates that the veteran had otosclerosis.  
Reports of VA audiological examination in April 1987 
revealed bilateral hearing loss.  In May 1987 the veteran 
underwent an exploratory tympanotomy of the left year at a 
VA facility.  The final diagnosis was mixed hearing loss, 
predominantly sensorineural in nature.  

The veteran submitted a statement in November 2001 in which 
he reported that he operated a howitzer while serving in 
Vietnam.  He asserted that he did not have ear protection, 
and he attributed his current hearing loss to that noise 
exposure during service.  With his statement the veteran 
included copies of private audiograms performed in September 
1988, April 1993, and March 1997.  These audiograms indicate 
that the veteran had hearing loss in both ears.

The veteran submitted a statement from his spouse in 
November 2001.  She stated that she had known the veteran 
prior to service and he had not had a hearing loss at that 
time.  She asserted that when she got together with the 
veteran six years ago she was very surprised that his 
hearing was so bad. 

The veteran also submitted a statement from J.H.  Mr. H. 
stated that he had known the veteran since 1961, that the 
veteran's hearing was normal prior to service, and that when 
the veteran returned from service it was obvious that his 
hearing had been damaged.



a.  Hearing Loss

With respect to the hearing loss claim, the new evidence 
does not address what was missing at the time of the August 
1986 RO decision, even when considered with the record as a 
whole.  What was missing at the time of the August 1986 RO 
decision was competent medical evidence relating the 
veteran's current bilateral hearing loss to his military 
service.  The medical evidence prior to August 1986 
indicated that the veteran had bilateral hearing loss, just 
as the newly submitted evidence indicates that the veteran 
currently has bilateral hearing loss.  Yet none of the 
medical evidence of record, new or old, indicates that the 
veteran's bilateral hearing loss is due to service.  Nor 
does any of the medical evidence of record indicate that the 
veteran's pre-existing left ear hearing loss was aggravated 
by service.  While the veteran has submitted lay statements 
and his own statements to show that his hearing loss was 
caused by service, as laypersons they are not competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board is of the opinion that the 
newly submitted medical evidence is merely cumulative in 
nature and is not material to the veteran's claim for 
service connection for bilateral hearing loss.  

b.  Back and Feet

With respect to the veteran's attempt to reopen his claims 
for service connection for back disability, and for 
bilateral foot disability, the veteran has submitted no new 
medical evidence with regard to those claimed disabilities.  
While the veteran has submitted statements indicating that 
he has current back and foot disabilities which are due to 
service, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  It follows, then, that the additional 
evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for a back disability, 
and for bilateral foot disability.  

In light of the above, the Board concludes that the newly 
submitted evidence is not material so as to warrant 
reopening the previously denied claims of entitlement to 
service connection for bilateral hearing loss, of 
entitlement to service connection for a back disability, and 
of entitlement to service connection for bilateral foot 
disability.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for 
bilateral hearing loss is denied.

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for a back 
disability is denied.

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for 
bilateral foot disorder is denied.



		
	U. R. POWELL 	
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

